DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a groove curve line of the sub flange member” as recited in claim 13, lines 3-4, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because of the following reasons:
The imaginary curve (400) formed at the center of the fluid flow space, in fig. 4, does not extend along the center of the fluid flow space in a vicinity of the weir (312c).  The drawings are unclear as to with what space the imaginary curve (400) is the centered to.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Objections
Claim(s) 4-7, 9 and 11-15 is/are objected to because of the following informalities:
In claim 4, line 4, the recitation “first radius R2” should read –first radius (R2)--.
In claim 4, lines 4-5, the recitation “second radius R3” should read –second radius (R3)--.
In claim 4, line 6, the recitation “a ratio R2/R3” should read –a ratio (R2/R3)--.
In claim 4, line 6, the recitation “the first radius and the second radius” should read –the first radius [[and]]to the second radius--.
In claim 4, line 6, the recitation “the range” should read –[[the]]a range--.
In claim 4, line 7, the parentheses should be deleted, more specifically, the recitation “(145/105) to (110/50)” should read --145/105 to 110/50--.
In claim 5, line 4, the recitation “a first radius R2” should read –a first radius (R2)--.
In claim 5, line 5, the recitation “radius R3” should read –radius (R3)
In claim 5, line 6, the recitation “a ratio R2/L of the first radius R2 and a distance L” should read --a first ratio (R2/L) of the first radius (R2) [[and]]to a distance (L)--.
In claim 5, lines 7-8, the recitation “the range of (95/160) to (150/165), and a ratio R3/L of the second radius R3 and the distance L is in the range of (50/160) to (105/197)” should read –[[the]]a first range of 95/160 to 150/165, and a second ratio (R3/L) of the second radius (R3) and the distance (L) is in [[the]]a second range of 50/160 to 105/197--.
In claim 6, line 1, the recitation “a ratio R1/L of a radius R1” should read – a ratio (R1/L) of a radius (R1)--.
In claim 6, line 2, the recitation “and a distance L” should read –[[and]]to a distance (L)--.
In claim 7, line 4, the recitation “a first radius R2” should read –a first radius (R2)--.
In claim 7, lines 4-5, the recitation “a second radius R3” should read –a second radius (R3)--.
In claim 7, line 6, the recitation “a ratio R1/R2” should read –a first ratio (R1/R2)--.
In claim 7, line 6, the recitation “and” should read –[[and]]to--.
In claim 7, lines 7-8, the recitation “the range of (95/165) to (85/95), and a ratio R1/R3 of the radius R1 and the second radius R3 is in the range of (95/105) to (85/50)” should read –[[the]]a first range [[of]]between 95/165 [[to]]and 85/95,  second ratio (R1/R3) of the radius R1 [[and]]to the second radius R3 is in [[the]]a second range [[of]]between 95/105 [[to]]and 85/50--.
In claim 9, lines 2-4, the recitation “a Polyvinyl Chloride PVC, a polypropylene PP, a Poly Phenylene sulfide PPS, a Polyphthalamide PPA, a Polyamide PA6, a Polyamide PA66, a Polyketone POK or a Polyethylene PE” should read -- a Polyvinyl Chloride (PVC), a polypropylene (PP), a Poly Phenylene sulfide (PPS), a Polyphthalamide (PPA), a Polyamide 6 (PA6), a Polyamide 66 (PA66), a Polyketone (POK) or a Polyethylene (PE)--.
In claim 11, line 3, both recitations of “the sub metal members” should read –the at least two sub metal members--.
In claim 12, line 3, the recitation “the sub metal member” should read –the at least two sub metal members--.
In claim 12, line 6, the recitation “higher” should read –[[higher]]larger--.
In claim 13, lines 1 and 2, both recitations of “the sub metal members” should read –the at least two sub metal members--.
In claim 13, line 3, the recitation “cut by half” should read –cut [[by]]in half--.
In claim 13, line 5, the recitation “the other sub flange member” should read –[[the]]an other sub flange member--.
In claim 14, line 9, the recitation “a ratio R1/L of a radius R1 of a curve of the inner upper surface and a distance L” should read --a ratio (R1/L) of a radius (R1) of a curve of the inner upper surface [[and]]to a distance (L)
In claim 15, lines 7-8, the recitation “a ratio R1/L of a radius R1 of a curve of the inner upper surface and the distance L is in the range of (170/480) to (110/165)” should read --a ratio (R1/L) of a radius (R1) of a curve of the inner upper surface and the distance (L) is in [[the]]a range of 170/480 to 110/165--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "streamlined" in claims 1, 3, 14 and 15 is a relative term which renders the claim indefinite.  The term "streamlined" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Every valve or fluid conduit, is streamlined to some degree, so it is unclear as to what corresponding structure is being claimed by the term “streamlined” or phrase “streamlined shape”.
Claim 9 recites the limitation "the liner" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation “a groove curve line of the sub flange member” in lines 3-4; however, the sub flange member (610b and/or 610c) appear to be planar and lacking of any type of groove or corresponding groove curve line. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 8, as best understood, is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US2002/0158222 (“Johnson”).
Regarding claim 1, Johnson discloses (see fig. 6) a valve comprising:
a main body (126); and
an opening-closing member (see by example 104 and/or 106 in fig. 7),

the fluid flow space has a streamlined shape from an inlet in a direction from the inlet to the opening-closing member or from an outlet in a direction from the outlet to the opening-closing member (see shape of fluid flow space extending through lining 125 in fig. 6).
Regarding claim 2, Johnson discloses a liner (125; see paragraph [0038]) formed in the main body (126),
wherein the fluid flow space is disposed in the liner, and the opening-closing member (see by example 104 and/or 106 in fig. 7) is disposed at a central part (adjacent weir 136) of the fluid flow space.
Regarding claim 3, Johnson discloses (see annotated fig. 6, below) an inner upper surface (see annotated fig. 6, below) and an inner lower surface (see annotated fig. 6, below) of the liner corresponding to the fluid flow space have a streamlined shape (interior surface(s) of lining 125 have rounded transitions), respectively, 
and wherein a curvature of a curve of the inner upper surface (see annotated fig. 6, below) is different from a curvature of an imaginary curve formed at a center (see centerline of fluid flow space in annotated fig. 6, below) of the fluid flow space, and a curvature of a curve of the inner lower surface (see annotated fig. 6, below) is different from the curvature of the imaginary curve (since the imaginary curve of the center of fluid flow space extends equally between the inner upper surface and inner lower 

    PNG
    media_image1.png
    689
    1247
    media_image1.png
    Greyscale
 
Regarding claim 8, Johnson discloses the fluid flow space (flow passage extending through lining 125 and delimited by diaphragm 104) gets narrower in a direction from the inlet to the opening-closing member and gets narrower in a direction from the outlet to the opening-closing member (see by example cross-section of fig. 7, flow passage extending through ports 74 towards diaphragm 104 has a narrower height between weir 78 and diaphragm 104 than a height/diameter of ports 74).
Claim(s) 1, 2, 11-13, as best understood, is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by CN105587915 (“Lishui”).
Regarding claim 1, Lishui discloses a valve comprising:
a main body (“Valve body steel frame” 7; see paragraph [0029] of the English translation); and

wherein a fluid flow space (“Passage” 8) through which fluid flows is formed inside the main body, the opening-closing member opens or closes flow of the fluid, and
the fluid flow space has a streamlined shape (fluid passage 8 extends linearly; see figure) from an inlet in a direction from the inlet to the opening-closing member or from an outlet in a direction from the outlet to the opening-closing member.
Regarding claim 2, Lishui discloses
a liner (“tetrafluoroethylene plate lining”; see paragraph [0012] of the English translation) formed in the main body,
wherein the fluid flow space (“Passage” 8) is disposed in the liner, and the opening-closing member is disposed at a central part (between upstream and downstream ports of passage 8) of the fluid flow space.
Regarding claim 11, Lishui discloses
a metal member configured to have at least two sub metal members (the valve body steel skeleton is molded with plastic and tetrafluoroethylene to form the two parts of the valve body; see paragraph [0013]),
wherein the sub metal members surround the liner (the tetrafluoroethylene plate lining lines the interior of the sub metal members; see paragraph [0012] of the English translation), the sub metal members are included in the main body, and the main body is formed of a plastic (the valve body steel skeleton is molded with plastic and tetrafluoroethylene to form the two parts of the valve body; see paragraph [0013]).

and wherein a width of the sub flange member is higher than that of the liner flange member (flange portions of the metal member 7 is thicker than any portion of the coating material; see annotated drawing, below), and the sub flange member covers the liner body member just beneath the liner flange member.
Regarding claim 13, Lishui discloses each of the liner (“tetrafluoroethylene plate lining”; see paragraph [0012] of the English translation), the sub metal members (the valve body steel skeleton is molded with plastic and tetrafluoroethylene to form the two parts of the valve body; see paragraph [0013]) and the main body (“Valve body steel frame” 7; see paragraph [0029] of the English translation) is in a body (housing ), the sub metal members surround whole of the liner body member (the two parts of valve .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 and 10, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, as applied to claim 9 above, in view of US5489124 (“Nee”).
Regarding claims 9 and 10, Johnson discloses the main body (126) being formed by a polypropylene PP (see paragraph [0039]), and the liner is formed of fluorine resin (“plastic fluoropolymer lining 125”; see paragraph [0038]).
However, Johnson is silent to disclosing the main body being formed by mixing glass fiber with the polypropylene PP, wherein the polypropylene PP has a weight percent greater than 60 weight percent, and the glass fiber is a weight percent higher than 0 weight percent and a weight percent less than 40 weight percent.
Nee teaches (see col. 5, lines 36-54) a main body (10) formed from polypropylene PP (see col. 5, lines 41-45) into which glass fiber is mixed (“fiberglass”; see col. 5, lines 46-50), the glass fiber being about 30 weight percent of the entire composition (making the polypropylene about 70 weight percent of the entire composition), the composition allowing for rigid material with resistance to high pressures and chemicals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Johnson by configuring the main body to be formed of a composition made from polypropylene mixed with glass fiber, wherein the glass fiber is about 30 weight percent of the entire composition, so as to have a main body material, which is resistant to high pressures and chemicals, as taught by Nee.
Allowable Subject Matter
Claim(s) 4-7, 14 and 15 would be allowable if rewritten to overcome the claim objection(s) and/or the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/HAILEY K. DO/Primary Examiner, Art Unit 3753